 

Exhibit 10.10

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), is hereby made this 31st
day of July, 2018, between UroGen Pharma, Inc., a wholly owned subsidiary (the
“Subsidiary”) of UroGen Pharma, Ltd. (the “Parent”, and the Subsidiary and the
Parent together, the “Company”), and Peter P. Pfreundschuh (the “Executive”)
(collectively, the “Parties”).

Whereas, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive shall serve as the Company’s Chief Financial Officer and
Secretary. Executive’s employment with the Company shall commence on August 20,
2018 (the “Start Date”).  During Executive’s employment with the Company,
Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention to the business of the Company, except
for (i) approved outside activities (e.g., other pre-existing corporate
affiliations (including Speratus Therapeutics, Inc. and GitBasic LLC),
charitable activities, conferences, events, etc.), subject to Section 12.1
below, and (ii) approved vacation periods, reasonable periods of illness or
other incapacities permitted by the Company’s general employment policies, and
as otherwise permitted by this Agreement.  

1.2Duties and Location.  Executive shall perform such duties as are typically
required by a Chief Financial Officer, including, in coordination with
department heads, alignment and execution oversight of the Company’s key efforts
in order to help meet its short and long-term business goals and objectives and
measuring and reporting on the Company’s operational performance.  Executive
will report to the Company’s Chief Executive Officer.  Executive’s primary work
location will be the Company’s New York City facility subject to Section 11
below.

1.3Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from, or are in
conflict with, the Company’s general employment policies or practices, this
Agreement shall control.

 

 

--------------------------------------------------------------------------------

 

 

2.Compensation.

2.1Salary.  For services to be rendered hereunder, Executive shall receive a
base salary at the rate of $425,000 per year (the “Base Salary”), subject to
standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule.  

2.2Annual Bonus.  Executive will be eligible for an annual discretionary bonus,
with an annual target of 50% of Executive’s Base Salary (the “Annual Bonus”),
pro-rated in the case of a partial calendar year.  Whether Executive receives an
Annual Bonus for any given year, and the amount of any such Annual Bonus, will
be determined by the Company, with input from the Company’s Board of Directors,
in its sole discretion based upon the Company’s and Executive’s achievement of
goals and objectives to be determined on an annual basis by the Company in a
manner consistent with other senior management.  Except as outlined in Section
5.2, Executive must remain an active employee through the end of any given
calendar year in order to earn an Annual Bonus for that year and any such bonus
will be paid prior to March 15 of the following year.  

3.Standard Company Benefits. Executive shall be eligible to participate in all
employee benefit programs which are made available generally to the Company’s
U.S.-based senior executive group, on a basis comparable to such group. Employee
shall be eligible to receive one hundred sixty hours (160) paid time off (PTO)
hours annually, in accordance with the Company’s paid time off policy. The
Company reserves the right to cancel or change the benefit plans or programs it
offers to its employees at any time, provided that such cancellation or change
is generally applicable to the Company’s U.S.-based senior executive group
participating in such plan or program.  The Company will reimburse Executive for
costs of interim health insurance coverage actually incurred by Executive, and
not otherwise reimbursed, in the period (if any) between 30 days after
termination of Executive’s current health insurance plan, and being covered by
the Company’s plan.

4.Equity.  

4.1Subject to approval by the Board of Directors of the Parent, Executive shall
be granted an option to purchase 50,000 of the Company’s ordinary shares, par
value NIS 0.01 (the “Ordinary Shares”) in the Parent at the fair market value on
the date of grant (the “Option”) and 12,500 restricted stock units of the Parent
(the “RSU”).  The Option and RSU shall be governed in all respects by the terms
of the governing plan documents and option and restricted stock agreements
between Executive and the Parent, as well as the Company’s 2017 Equity Incentive
Plan.  The Option and RSU will vest over 3 years - 1/3 will vest on the first
anniversary of the Start Date of this agreement, and 1/12 of the Option and RSU
will vest quarterly thereafter for the remaining eight (8) quarters. Executive
will be eligible for consideration for annual grants of additional equity awards
pursuant to the process applicable to other members of the executive leadership
team, with the terms of any such grants to be determined in the sole discretion
of the Board.

 

 

--------------------------------------------------------------------------------

 

 

5.Termination of Employment; Severance.

5.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.

5.2Termination By Company Without Cause; Termination by Executive With Good
Reason; Death or Disability

(i)The Company may terminate Executive’s employment with the Company at any time
without Cause (as defined below).  Executive may terminate his employment at any
time for Good Reason, as defined below.  Executive’s employment with the Company
may also be terminated due to Executive’s death or Disability.  For this
purpose, “Disability” shall mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, and shall be determined
in the good faith and reasonable discretion of the Board.

(ii)In the event Executive’s employment with the Company is terminated by the
Company without Cause, by the Executive for Good Reason, or by reason of
Executive’s death or Disability, then provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), and provided that Executive remains in compliance
with the terms of this Agreement, the Company shall provide Executive with the
following Severance Benefits:

(a)The Company shall pay Executive, as severance, the equivalent of six (6)
months of Executive’s base salary in effect as of the date of Executive’s
employment termination (without taking into account any reduction in salary
constituting Good Reason), subject to standard payroll deductions and
withholdings (the “Severance”).  The Severance will be paid as a continuation on
the Company’s regular payroll, beginning on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.

(b)The Company shall pay Executive the equivalent of a six (6) month pro rata
portion of the annual bonus for the year of termination, which bonus shall be
paid only to the extent earned based on actual Company performance (with any
individual performance component deemed achieved), on the date in the year
following termination on which bonuses are paid to other senior executives of
the Company (but in any event prior to March 15 of such year), provided the
Separation Agreement (as discussed in Paragraph 6) has become effective.

(c)The Company shall pay Executive any annual bonus earned with respect to the
year preceding the year of termination, if not already paid by the date of
termination, which amount shall be paid on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.

 

 

--------------------------------------------------------------------------------

 

 

(d)The vesting of any of the Executive’s unvested restricted shares and options,
including the Option, shall be accelerated by two (2) quarters such that 16.67%
of the then-unvested restricted shares and options shall be deemed immediately
vested and exercisable as of Executive’s last day of employment.

(e)The Company shall reimburse Executive the amount of any COBRA continuation
premium payments made by Executive during the six (6) month period following the
date of termination, or the period ending when Executive becomes eligible for
comparable group medical benefits coverage from another source (whichever comes
first).

5.3Resignation by the Executive Without Good Reason; Termination by the Company
for Cause

(i)The Company may terminate Executive’s employment with the Company at any time
for Cause and Executive may resign at any time.  

(ii)If Executive resigns or the Company terminates Executive’s employment for
Cause, then (i) Executive will no longer vest in additional unvested portions in
the Option and the RSU, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (c) Executive will not be entitled to any Severance Benefits.  In
addition, Executive shall resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

6.Conditions to Receipt of Severance Benefits.  The receipt of the Severance
Benefits will be subject to Executive signing and not revoking a separation
agreement and release of claims in a form reasonably satisfactory to the Company
(the “Separation Agreement”).  No Severance Benefits will be paid or provided
until the Separation Agreement becomes effective.  Executive shall also resign
from all positions and terminate any relationships as an employee, advisor,
officer or director with the Company and any of its affiliates, each effective
on the date of termination.

7.Benefits in Connection with a Change of Control.

7.1Termination of Employment in Connection with a Change of Control. If there is
a Change of Control (as defined below) and (i) Executive’s employment is
terminated Without Cause (as defined below), or (ii) Executive terminates his
employment with Good Reason (as defined below), in either case within three
months prior to, or 24 months following the effective date of the Change of
Control, and provided a Separation Agreement (as discussed in Section 6) has
become effective, then, in substitution for any benefits provided in Section
5.2, Executive shall be entitled to the following benefits: (A) a lump sum
payment equal to the sum of (y) 12 months of Executive’s then-current annual
Base Salary and (z) 100% of the current target bonus percentage of Executive’s
current annual Base Salary, to be made not later than 60 days following
Executive’s date of termination; and (B) the amount of any COBRA continuation
premium payments made by Executive during the twelve (12) month period following
the date of termination, or the period ending when Executive becomes eligible
for comparable group medical benefits from another source (whichever comes
first). For avoidance of doubt, under no circumstances shall Executive receive
benefits under both this Section 7.1 and Section 5.2.

 

 

--------------------------------------------------------------------------------

 

 

7.2Acceleration of Options; Change of Control.  In the event of a Change of
Control (as defined below) that occurs prior to Executive’s termination of
employment, 100% of the Options and the RSU that have not yet become exercisable
or vested shall become exercisable and vested immediately prior to the closing
of the Change of Control.

8.Section 409A.   It is intended that all of the Severance Benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to Executive prior to the earliest of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Paragraph shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

9.Definitions.  

9.1Change of Control.  For purposes of this Agreement, “Change of Control” shall
mean: the acquisition of the Company or the Parent by another entity by means of
any transaction or series of related transactions approved by the Board of
Directors of the Parent to which the Parent is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation, but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of the voting
securities of the Parent outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of Ordinary Shares in the Company held by such holders
prior to such transaction, at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such transaction or series of transactions.

 

 

--------------------------------------------------------------------------------

 

 

9.2Cause.  For purposes of this Agreement, “Cause” for termination will mean:
(a) commission of any felony, or other crime involving dishonesty; (b)
participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) intentional and material damage to any
property of the Company; (e) misconduct or other violation of Company policy
that causes material harm to the Company; (f) material breach of any material
written agreement with the Company or any material written Company policy; and
(g) conduct by Executive which in the good faith and reasonable determination by
the Board of Directors demonstrates gross unfitness to serve. An event described
in (c), (d), (f) and (g) shall not be treated as “Cause” until after Executive
has been given written notice of such event, failure, conduct or breach and
Executive fails to cure such event, failure, conduct or breach within 30 days
from such written notice; provided, however, that such 30-day cure period shall
not be required if the event, failure, conduct or breach is incapable of being
cured.

9.3Good Reason.  For purposes of this Agreement, “Good Reason” for resignation
will mean: (a) a material reduction in Executive’s responsibilities,
authorities, title or reporting relationship; (b) the requirement that Executive
relocate to a location outside of the New York-Newark-Jersey City, NY-NJ-PA
Metropolitan Statistical Area, as defined by the U.S. Office of Management and
Budget; or (c) material breach by the Company of any material agreement between
Executive and the Company, including this Agreement.  In order for Executive to
resign for Good Reason, Executive must provide written notice to the Company’s
Board or Chief Executive Officer within 90 days after the first occurrence of
the event giving rise to Good Reason setting forth the basis for Executive’s
resignation. Executive must then allow the Company at least 45 days from receipt
of such written notice to cure such event, and if such event is not reasonably
cured by the Company within such 45 day period (the “Cure Period”), the
Executive must then resign from all positions Executive then holds with the
Company not later than 90 days after the expiration of the Cure Period.

10.Proprietary Information Obligations.  As a condition of employment, Executive
shall execute and abide by the Company’s standard form of Employee Proprietary
Information, Inventions, Non-Solicitation and Non-Competition Agreement (the
“Confidentiality Agreement”).

11.Travel and Business Expenses. The Parties agree that Executive is expected to
work in the New York City office on a full-time basis. To minimize Executive’s
travel and commuting expenses, the Company agrees to provide Executive with a
travel stipend, which shall cover the costs to stay in a pre-approved hotel in
New York City for up to three (3) days per week, provided such costs are
incurred in furtherance of, or in connection with, Executive’s duties hereunder.
The Parties agree that Executive may telecommute or perform his day-to-day work
activities outside of the New York City office on workdays if Executive’s
request is approved by the Company, in its sole discretion. The Company will
also reimburse Executive for reasonable travel and other business expenses
incurred by Executive in furtherance of, or in connection with, the performance
of Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

 

--------------------------------------------------------------------------------

 

 

12.Outside Activities During Employment

12.1Non-Company Business.  Except for pre-existing corporate affiliations
(including Speratus Therapeutics, Inc. and GitBasic LLC), or with the prior
written consent of the Company, which will not unreasonably be withheld,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor.  Executive may engage
in civic and not-for-profit activities, so long as such activities do not
materially interfere with the performance of Executive’s duties
hereunder.  Executive agrees that Executive’s activities with all non-company
business, including activities with pre-existing corporate affiliations, shall
not interfere with the performance of Executive’s duties and responsibilities as
an employee of the Company, conflict in any material way with the business of
the Company or violate any of the covenants contained in this Agreement.

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Confidential Information Agreement, or Executive’s employment, or the
termination of Executive’s employment, including but not limited to all
statutory claims, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in New York, New York
by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the then
applicable JAMS rules (at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/); provided, however, this
arbitration provision shall not apply to sexual harassment claims to the extent
prohibited by applicable law. A hard copy of the rules will be provided to
Executive upon request. A hard copy of the rules will be provided to Executive
upon request.  By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  In addition, all claims, disputes, or
causes of action under this section, whether by Executive or the Company, must
be brought in an individual capacity, and shall not be brought as a plaintiff
(or claimant) or class member in any purported class or representative
proceeding, nor joined or consolidated with the claims of any other person or
entity.  The Arbitrator may not consolidate the claims of more than one person
or entity, and may not preside over any form of representative or class
proceeding.  To the extent that the preceding sentences regarding class claims
or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding.  Questions of whether a claim is subject to arbitration
under this Agreement) shall be decided by the arbitrator.  Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator.  The arbitrator shall:  (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and

 

 

--------------------------------------------------------------------------------

 

 

conclusions and a statement of the award; and (c) be authorized to award any or
all remedies that Executive or the Company would be entitled to seek in a court
of law.  Executive and the Company shall equally share all JAMS’ arbitration
fees.  Except as modified in the Confidential Information Agreement, each party
is responsible for its own attorneys’ fees.  Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction. To the extent applicable law prohibits mandatory arbitration of
sexual harassment claims, in the event Executive intends to bring multiple
claims, including a sexual harassment claim, the sexual harassment may be
publicly filed with a court, while any other claims will remain subject to
mandatory arbitration.

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

 

--------------------------------------------------------------------------------

 

 

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

14.8Tax Withholding and Indemnification.  All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

14.9Insurance and Indemnification. The Company agrees to indemnify Executive in
accordance with Company policy and applicable laws with respect to any acts or
omissions Executive may have committed in his capacity as an office holder of
the Company, and to include his in the Company’s existing D&O insurance policy
in accordance with Company policy and applicable laws.  

14.10Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New York.  

 




 

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

UroGen Pharma, Inc.

 

 

 

By:

 

/s/Ron Bentsur

 

 

Ron Bentsur

 

 

Chief Executive Officer

 

 

 

Executive

 

 

 

 

 

/s/Peter P. Pfreundschuh

 

 

Peter P. Pfreundschuh

 

 

 